Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2007 2006 2005 2004 2003 Earnings, as defined: Net income (a) $ 901 $ 678 $ 567 $ 641 $ 779 Preferred security dividend requirement 5 Less undistributed income (loss) of equity method investments 4 2 Income taxes 217 187 81 210 183 Total fixed charges as below (excluding capitalized interest, preferred security distributions ofsubsidiaries on a pre-tax basis and interest expense related to discontinued operations) 307 276 272 262 209 Total earnings $ 1,425 $ 1,137 $ 918 $ 1,113 $ 1,176 Fixed charges, as defined: Interest on long-term debt $ 353 $ 296 $ 259 $ 255 $ 149 Interest on short-term debt and other interest 24 16 26 23 25 Amortization of debt discount, expense and premium - net (3 ) (1 ) 7 (6 ) 31 Estimated interest component of operating rentals 14 15 15 17 31 Preferred securities distributions of subsidiaries on a pre-tax basis 8 Total fixed charges (b) $ 388 $ 326 $ 307 $ 289 $ 244 Ratio of earnings to fixed charges 3.7 3.5 3.0 3.9 4.8 (a) Net income excludes minority interest,discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges.
